Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-8, 10, 12, 13, 16-24, and 26 are pending. Applicant amended claims 1-8, 17-23, and 26 and designated claims 10, 12, 13, 16, and 24 as (withdrawn, currently amended). Claims 21 and 22, as amended, require the withdrawn subject matter of claim 16. Therefore, claims 21, 22 and claim 23, dependent from claim 22, are also withdrawn. (Although claims 18 and 19 also now depend from claim 16, the claims also properly depend from claim 17 in the alternative.) Claim 26, as amended, requires the withdrawn subject matter of claim 24. Therefore, claim 26, dependent from withdrawn claim 24, is also withdrawn. In conclusion, claims 10, 12, 13, 16, 21-24 and 26 are withdrawn due to non-elected subject matter. Claims 1-8 and 17-20 are under consideration.
Election/Restrictions
Applicant clarifies that elected SEQ ID NO: 18 corresponds to the Paramyxoviridae vector of Figure 3D.
Applicant’s clarification regarding elected SEQ ID NO: 18 is appreciated. However, SEQ ID NO: 18 is not recited in the claims under consideration.
Claim Objections
	Claims 21-24 and 26 are objected to as improper dependent claims since they depend on non-elected, withdrawn claim 16 that results in a broken pendency chain. See MPEP § 608.01(n).
It is also noted that withdrawn claims 21, 22 and 24 recite improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 21, 22, and 24 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 is drawn to a Paramyxovirus vector comprising an expression cassette for insertion between a first gene and a second gene of a Paramyxoviridae virus…, wherein the expression cassette further comprises
- a first nucleotide sequence, wherein said first nucleotide sequence is a heterologous or
exogenous nucleotide sequence of interest,…
Although claim 1 has been amended, it remains vague and unclear.  Recitation of “a first gene and a second gene” is indefinite since any gene of interest within the Paramyxoviridae virus genome could arbitrarily be assigned “a first gene and a second gene”, as evidenced by paragraph [0012] of the instant published application:
…the invention thus provides an expression cassette for insertion between two adjacent essential genes…
It is evident from the claim language that an expression cassette insertion:
occurs between any designated first and second Paramyxoviridae genes, and 
that a nucleic acid sequence within the expression cassette is heterologous to the Paramyxovirus vector.    
The first and second and third nucleic acid sequences recited in the lines 6, 8, and 12 of claim 1 are confusing since the sequence numbering does not appear to correspond to the order of gene expression since the second nucleotide sequence is 5’ to the first sequence and the third sequence follows the first sequence since it flanks the 3’ end. 
Lines 13 and 15 recited in claim 1 recite “excluding the first gene” and “excluding the second gene”, respectively. Presumably, the genes intended for exclusion are paramyxovirus vector genes, but since the first and second Paramyxovirus gene designations are arbitrary, according to paragraph [0012] of the instant disclosure, it remains unclear which genes are intended to be excluded or how the first and second genes are excluded since the expression cassette for insertion occurs between any first and second genes. Recitation of the second gene exclusion is also presented in line 4 of claim 3, but the intended meaning remains unclear. 
This rejection affects all dependent claims.
	In reply to the rejection of record, applicant points to applicant’s remarks with accompanying figures.
	A careful study of applicant’s drawings in the remarks has been fully considered, but does not improve the clarity of the instant claims. While applicant’s reasoning is clearly followed as depicted in the drawings supplied with the reply, the instant claims do not clearly convey the depicted concepts by applicant. According to applicant’s depictions in the response, the 3rd and 2nd sequences flanking the heterologous gene (1st) are mere 3’ and 5’ NCRs, where the 3’ and 5’ NCRs are not the 3’ and 5’ NCRs derived from the first and second paramyxovirus essential genes. However, the claims require “excluding the first gene” and “excluding the second gene”, not a first and second NCR of a first and second paramyxovirus essential gene, as depicted in applicant’s reply. While applicant’s depictions to aid the examiner’s understanding are appreciated, the claims’ recited inventive concepts are required to stand alone, see MPEP § 2173.05(q). In addition, the depictions of the claimed invention in applicant’s reply do not appear to be supported by the instant disclosure. The most distinguishing gene sequence feature apparent in instant Figure 2 is:
…heterologous 5’ haemagglutinin NCR gene start UTR – Kozak  –  heterologous CPV VP2  –
N gene 3’UTR…
Are there two N gene 3’UTRs in Figure 2, where the first is associated with N gene expression and the second is flanking the CPV VP2?  If so, the claims may be more clear if this feature were clearly claimed instead of all of the firsts, seconds, thirds, and exclusions of various sequences and genes instantly recited. The instant claims do not convey that the 5’ and 3’ NCRs are heterologous to either the paramyxovirus vector or the heterologous insertion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Parks et al. (WO 02/00883), cited in the IDS. All sequence alignments were previously provided.
Applicant asserts that Parks et al. do not teach or suggest the invention of claim 1 depicted in Figure A.1 in the remarks section.
Applicant’s remarks and claim depictions, as well as a careful review of the claimed limitations, and the teachings of Parks et al. have been fully considered, but are found unpersuasive. The depictions of the claimed invention in applicant’s reply do not appear to be supported by the instant disclosure. The instant claims do not convey that the 5’ and 3’ NCRs are heterologous to either the paramyxovirus vector or the heterologous insertion.
Parks et al. anticipate a Paramyxoviridae virus canine distemper virus (CDV) vector
comprising a 5’ non-coding region (NCR)-N-P-M-F-H-L-3’NCR and expressing a heterologous
canine parvovirus (CPV) capsid (VP2) between CDV genes P and M, see Figure 5, depicting
intergenic regions and gene start (GS) signal and anticipating instant claims 1, 2, and 4-7. Also
see the description of Figure 5 on page 12 and “Expression of the canine parvovirus (CPV) VP2
gene bridging pages 61-62. At the top of page 63, Parks et al. anticipate adding a Kozak
translational control consensus sequence upstream of the start codon, anticipating instant claim 3.
The recombinant CDV vector expressing CPV VP2 comprising sequences having 100%
sequence identity to SEQ. ID. Nos. 2 and 97.3% identity to instant SEQ ID NO: 9, see the
Genseq database sequence alignments provided, anticipating instant claim 8. Parks et al.
anticipate a plasmid (DNA) encoding the CDV recombinant expression vector used in a method
of preparing the recombinant CDV by transfecting a host cell expressing a heterologous RNA
polymerase, T7, with the plasmid (DNA) encoding the CDV recombinant expression vector and
isolating viruses produces by the cells, see page 30, lines 4-21, pages 61-66 and claims 1, 2, 5-8,
17, 24-27, anticipating instant claims 17, 18, and 20. Claims 29-37 and 45 of Parks et al. are drawn to an immunogenic composition comprising the recombinant CDV vector expressing CPV VP2 in combination with a pharmaceutical composition and a method of immunizing an animal to induce protection against CDV, anticipating the medicament of instant claim 19. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648